Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Argument
Applicant's arguments filed on 1/12/2021 have been fully considered but they are not persuasive.
In the remarks, Applicant argued in substance that:
(a) Applicant respectfully traverses the present election requirement for at least the reason that there would not be a serious search and examination burden on the Examiner if election were not required between the identified sets of claims. Specifically, ail of the pending claims related to improved methods for scheduling resources. As a result, the searches required for the identified species would necessarily overlap one another, thereby allowing examination of all of the pending claims in a single application in order to conserve the limited resources of the patent office. Therefore, Applicants respectfully request withdrawal of the present requirement to elect between Species LIV.
Examiner respectfully traversed Applicant’s remarks:
As to point (a), the examiner respectfully disagrees with the applicant’s argument. The species are independent or distinct because group I reciting “Viable time period determination method by determining available resource is greater importance than unavailable resource”, group II reciting “Viable time period determination method based on preferred time periods”, group III reciting “Time period update method by determining the updated resource availability data based on person-specific availability data including historic data”, and group IV reciting “Time period update method by determining the expected location data of person” (emphasis added). In addition, these species are not obvious variants of each other based on the current record.
For at least the foregoing reasons, the present Election Requirement is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made

Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ehret et al. (US 2005/0222884, hereinafter Ehret) in view of Garber et al. (US 2020/0210965, hereinafter Garber).

Regarding claim 24, Ehret discloses 
A computer-implemented method for scheduling an event, the method comprising:
receiving a request to allocate one or more resources to an event, wherein the request specifies a time interval within which the one or more resources are to be allocated (paragraph [0021]: the resource planning application (e.g., the application 122 from FIG. 1) receives a non-concrete request for sixteen hours of service from the resource sometime on the dates of June 10-12. In one example where the resource is a professional consultant, such requests for the resource's time may come from a remote resource planning application 172 used by the consultant's client or by the consulting firm's scheduling manager), and wherein the one or more resources comprise one or more persons (paragraph [0038]: some implementations have been described to include a professional consultant or a service technician as the "resource" that has available time. The resource planning application is not limited to such implementations. For example, the resource may be a machine, a person such as a worker, a tool, a workstation, or any other resource that may be fully utilized by efficient scheduling); 
obtaining resource availability data indicative of an availability of the one or more resources during the time interval (paragraph [0021]: The resource planning application receives the availability information from the resource database to verify that the resource has available time on those dates (as graphically represented in FIG. 2A, the resource has a total of twenty-four available hours between the days of June 10-12); paragraph [0033]: the method 400 may also include receiving in step 420 all time slots in which the resource is available within the specific date range); 
determining, based on the resource availability data, a time period for the event during the time interval (paragraph [0035]: The method 400 includes scheduling in step 440 in an electronic schedule the portion of the requested time in the specific time slot according to the second scheduling request. Referring the previous example, the concrete request included a request for eight hours on July 2 from 12:00-8:00 PM, and that time slot would be assigned in the electronic schedule so as to reserve that interval of time according to the second scheduling request), comprising: 
providing, to the one or more persons, one or more time period options during the time interval (paragraph [0034]: The method 400 further includes receiving in step 430 a second scheduling request that is a refinement of the first scheduling request and includes a concrete request for a portion of the requested time in a specific time slot of the resource's available time. Continuing with the previous example in which the first scheduling request was for sixteen hours within the dates of July 1-8, the second scheduling request may include concrete date and time facts such as a request for eight hours (out of the originally requested sixteen hours) to be scheduled on July 2 from 12:00-8:00 PM); and 
determining the time period based on the received one or more indications of the one or more preferred time periods; and allocating the one or more resources to the time period (paragraph [0035]: The method 400 includes scheduling in step 440 in an electronic schedule the portion of the requested time in the specific time slot according to the second scheduling request. Referring the previous example, the concrete request included a request for eight hours on July 2 from 12:00-8:00 PM, .
Ehret does not disclose receiving one or more indications of one or more preferred time periods, wherein the one or more indications are based on one or more inputs by at least one of the one or more persons in response to the provision of the one or more time period options. Garber discloses receiving one or more indications of one or more preferred time periods, wherein the one or more indications are based on one or more inputs by at least one of the one or more persons (paragraph [0397]: the field professional may provide an indication of a preferred time as well. The selection may be received by providing a list of the plurality of time slots) in response to the provision of the one or more time period options (paragraph [0396]: proposed times for the additional visit associated with the identified plurality of available time slots are provided. The proposed times may be provided to the field professional, the user, or both. Additionally, the proposed times may be provided directly to the field professional or user via a communication device, or the proposed times may be provided to a member of the customer service unit to provide to the field professional or use). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ehret by providing, by a field professional, an indication of a preferred time based on the list of the plurality of time slots received in response to the receiving proposed times associated with the identified plurality of available time slots to the field professional of Garber. The motivation would have been o providing new and improved ways for 

Regarding claim 25, Ehret discloses 
wherein the one or more time period options comprises the time period (paragraph [0034]: The method 400 further includes receiving in step 430 a second scheduling request that is a refinement of the first scheduling request and includes a concrete request for a portion of the requested time in a specific time slot of the resource's available time. Continuing with the previous example in which the first scheduling request was for sixteen hours within the dates of July 1-8, the second scheduling request may include concrete date and time facts such as a request for eight hours (out of the originally requested sixteen hours) to be scheduled on July 2 from 12:00-8:00 PM).
Ehret does not disclose wherein at least one of the one or more inputs comprises a selection of the time period. Garber discloses wherein at least one of the one or more inputs comprises a selection of the time period (paragraph [0396]: proposed times for the additional visit associated with the identified plurality of available time slots are provided. The proposed times may be provided to the field professional, the user, or both. Additionally, the proposed times may be provided directly to the field professional or user via a communication device, or the proposed times may be provided to a member of the customer service unit to provide to the field professional or use; paragraph [0397]: the field professional may provide an indication of a preferred time as well. The selection may be received by providing a list of the plurality of time 

Regarding claim 26, Ehret discloses 
wherein providing one or more time period options comprises sending the one or more time period options to one or more computing devices of the one or more persons wherein the one or more time period options comprises the time period (paragraph [0034]: The method 400 further includes receiving in step 430 a second scheduling request that is a refinement of the first scheduling request and includes a concrete request for a portion of the requested time in a specific time slot of the resource's available time. Continuing with the previous example in which the first scheduling request was for sixteen hours within the dates of July 1-8, the second scheduling request may include concrete date and time facts such as a request for eight hours (out of the originally requested sixteen hours) to be scheduled on July 2 from 12:00-8:00 PM).
Ehret does not disclose the ... more time period options to one or more computing devices of the ... more persons wherein the ... more time period options comprises the time period. Garber discloses the ... more time period options to one or more computing devices of the ... more persons wherein the ... more time period options comprises the time period (paragraph [0379]: a first possible time slot for providing the service is identified. The first possible time slot may be associated with a first field professional ... a second possible time slot different from the first possible time slot may be identified for a second field professional to provide the service. The second possible time slot may be associated with a second field professional ... the second possible time slot may be in an afternoon and the first possible time slot may be in a morning of a day). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to modify the teaching of Ehret by identifying a first possible time slot (e.g., morning of a day) in association with the first field professional and a second possible time slot (e.g., afternoon of a day) in association with the second field professional for providing the service of Garber. The motivation would have been o providing new and improved ways for scheduling tasks to field professionals that overcome problems and inefficiencies in existing systems (Garber paragraph [0005]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on 9:30 A.M - 6:30 P.M. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Emerson Puente can be reached on (571)272-3652. The fax phone number 
/SISLEY N KIM/Primary Examiner, Art Unit 2196                                                                                                                                                                                                        2/9/2022